MEMORANDUM**
Robert H. Kelley appeals pro se the district court’s summary judgment in his *83342 U.S.C. § 1983 action alleging that the city of Lake Forest Park conspired with various individuals to violate his rights under the constitution and Washington state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1062 n. 14 (9th Cir.2002), and we affirm.
The district court properly determined that Kelley’s federal claims were barred by the three-year statute of limitations. See Wash. Rev.Code § 4.16.080(2); RK Ventures, Inc., 307 F.3d at 1058 (applying state statute of limitations to claims brought under sections 1983 and 1985).
The district court properly dismissed Kelley’s state law claims because he did not file a claim for damages pursuant to Wash. Rev.Code § 4.96.010 prior to filing his federal action. See Felder v. Casey, 487 U.S. 131, 151, 108 S.Ct. 2302, 101 L.Ed.2d 123 (1988) (“federal courts entertaining state-law claims against [state] municipalities are obligated to apply the notice-of-claim provision.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.